Both these cases involve the question of whether or not Ordinance No. 1526 as amended by Ordinance No. 2735, as further amended by Ordinance No. 2161, authorizes the City of Miami to limit the number of liquor distribution places within the City in view of the provisions of the State Beverage Act.
In our view, this question was answered by us in William D. Singer, et al., v. Scarborough, et al., 20 So.2d 126, decided December 5, 1944. So the motion for peremptory writ of mandamus notwithstanding the return is granted on authority of the last cited case. See also City of Miami v. Paul Kichinko, decided this date.
It is so ordered.
CHAPMAN, C. J., TERRELL, BUFORD, ADAMS and SEBRING, JJ., concur.
BROWN and THOMAS, JJ., dissent.